DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: In the brief description of the drawings, all figures must be separately listed and described.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 22, the last paragraph of the claims, relating the lift height to a function of a rotational offset between the component and the post part is indefinite for several reasons.  First, the Examiner notes the claims are only recited to the dental component, and not the post part (implant).  It is unclear if Applicant is attempting to improperly claim the implant, or otherwise how or if the claimed relationship of height/n can just relate to the pin.  As best understood by the Examiner, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9308061. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to the combination of the implant and abutment (post and structural part) but contain all limitations of the claimed structural part (claims 9-20, 24) and post part (claims 21-23).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, and 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich (DE 102006018726 A1, as evidenced by its Machine Translation) in view of Schroder (DE 19753577 A1, as evidenced by its Machine Translation).
Regarding claims 9-11, and 16-20 Zipprich discloses a dental component (12/21/31, see Figs. 5-5a) comprising a contact pin (12) which can be placed in a recess in a second dental component (capable of being used as such, second component not positively required, recited nor part of the claimed component), wherein each horizontal cross section of the contact pin along its entire length has at least two primary directions in which the radius of the cross section adopts a relative maximum value, and at least two secondary directions in which the radius adopts a relative minimum value (e.g. elliptical or oval shaped pin, as shown in Figs. 5-5a, see Machine 
Schroeder, however, teaches a dental implant (Figs. 1a-2a) with an indexing contact pin (10) or recess (3), having a cross sectional shape having at least three primary directions with a maximum radius (e.g. rounded vertices as shown in the top 
Regarding claim 17, the modified device of Zipprich/Schroeder, as combined above, inherently has a lift height (defined by the difference in maximum and minimum radius and the tangent of the taper angle), and as such wherein when placed in a post part of a dental implant (capable of being used as such), the component has the lift height as a function of a taper angle and the minimum radius in the secondary direction, according to the claimed equation (by virtue of having the maximum radius, minimum radius, and taper angle), the lift height implicitly having a value.  However, 
Zipprich/Schroeder, as combined above, further teaches wherein the lift height is capable of preventing outer threads of a connecting screw inserted in the component from engaging inner threads of the post part unless the rotational offset of the contact pin and recess is such that a force applied by the screw on the structural part begins to self-center the component in the post (e.g. capable of being used with a connection screw and recess as such in order to perform the functional language; not positively required, per claim 18); wherein the outer threads of a connecting screw do not engage the inner threads of the post, where the rotational offset between the component and 
Regarding claims 21-23, Zipprich discloses a dental implant (2, see Figs. 5-5a) comprising a shaped recess (11) in which a contact pin of a structural part of the implant can be placed so surfaces of the contact pin are in contact with surfaces of the recess (capable of being used as such, contact pin not positively required, recited nor part of the claimed implant), wherein each horizontal cross section of the recess along its length that receives the contact pin (dependent on pin used) has at least two primary directions in which the radius of the cross section adopts a relative maximum value, and at least two secondary directions in which the radius adopts a relative minimum value (e.g. elliptical or oval shaped recess, as shown in Figs. 5-5a, see Machine Translation, page 11, par 3; page 13, last paragraph; page 14, paragraphs 1-2 and 4, page 15, paragraphs 2 and 5, page 16, paragraphs 1-2, page 2, paragraph 5; page 5, paragraph 1; an oval or ellipse has two maximum radius locations, and two minimum radius locations); wherein the contour of said each horizontal cross section of the recess is selected in such a way that it has precisely one tangent at each point (e.g. by virtue of the ovular or elliptical construction as shown); wherein segments of the contour of each 
Schroeder, however, teaches a dental implant (Figs. 1a-2a) with an indexing contact pin (10) or recess (3), having a cross sectional shape having at least three primary directions with a maximum radius (e.g. rounded vertices as shown in the top view) and at least three secondary directions in which the radius is at a minimum (e.g. between the vertices), and wherein the contour is selected in such a way that it is intersected at two points, at most, by any straight line, has precisely on tangent at each point, and wherein segments of the contour between any two adjacent primary direction are concave and correspond to a segment of an oval (e.g. in the recess, due to the round and concave shape, see Figs; at least a portion of an oval can be drawn on at least part of the segments).  In other words, Schroeder teaches an implant/component connection, comprising mating male and female components (which can be interchangeable arranged on the implant/component as desired), and each having the rounded tri-oval shape as shown.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich to include the shape of Schroeder’s indexing element in the recess, as such 
Regarding claim 22, the modified device of Zipprich/Schroeder, as combined above, inherently has a lift height (defined by the difference in maximum and minimum radius and the tangent of the taper angle), and as such wherein when a contact pin is placed therein (capable of being used as such), the component has the lift height as a function of a taper angle and the minimum radius in the secondary direction, according to the claimed equation (by virtue of having the maximum radius, minimum radius, and taper angle), the lift height implicitly having a value.  However, Zipprich/Schroeder does not specifically disclose a lift height value.  The Examiner notes that the desired lift height value is a result effective variable, dependent on the desired degree of taper, and size/ratio of the radii (which Zipprich discloses can be varied as desired, see above).  Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of Zipprich/Schroeder to include a lift height value as desired, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Additionally and further, the lift height of the device of Zipprich/Schroeder, as combined above, as a function of a rotational offset from a rotational offset between the component and the contact pin is capable of being at least 900 microns/number of primary directions in the structural part (e.g. dependent on the particular structural part used, which is not positively recited nor required by the claim; device is configured to achieve the claimed .  
Claims 12 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich in view of Schroder, as combined above, further in view of Hurson (US 6733291).
Regarding claims 12 and 24, Zipprich/Schroder, as combined above, discloses all the limitations of the claimed invention, including the dental component and contact pin as recited in claim 24, and specifically explained above in regards to claim 9 (limitations therein are identical), and including wherein when the component has a number of primary directions (including 3), there is a ratio between the minimum and maximum radius as required, but does not teach that the ratio is between 70-95% as required.  
Hurson, however, teaches a dental component (see Fig. 2a) having a cross section that has 3 primary directions corresponding to the maximum radius (e.g. radius at projections 64 (R3 or R1+ R2) and a 3 secondary directions corresponding to the minimum radius (e.g. radius between projections 64; R1), wherein the ratio of the first to second radius is between approximately 4:1 and 2:1, such that for 3 primary directions, .  
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zipprich in view of Schroder, as combined above, further in view of Schroering (US 6419492 B1).
Regarding the above claims, Zipprich/Schroeder discloses that the pin is tapered, but does not explicitly discloses a taper angle of between 1-15, 5-10 or 6 degrees as required.  
Schroering, however, teaches an implant/abutment system including a post part (12) with a recess (26) and a structural part (14) with a pin (40) which are both conical and have a taper angle in the range of 1-15, 5-10 (e.g. approximately 7 degrees, col 2, lines 47-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Zipprich/Schroeder to include Schroering's taper angle, as such modification would reduce the risk of abutment loosening and prevent contaminants from entering the implant (see Schroering, col 1, lines 16-17, col 3, lines 27-30, col 4, lines 24-35).  Regarding claim 15, Zipprich/Schroeder/Schroering, as combined above, teaches wherein the taper angle is approximately 7 degrees, but does not explicitly teach 6 degrees as required.  However, it is noted that the specific degree of taper is a result effective variable dependent on the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO 892.  US 4713003 teaches an oval shaped implant/abutment connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772